Conviction is for the unlawful transportation of intoxicating liquors with a punishment of one and one-half years confinement in the penitentiary.
This is a companion case to Land v. State, 93 Tex. Crim. 470, and Glover v. State, 94 Texas Crim. Rep., ___, both reported in 247 S.W. Rep., on pages 554 and 556. The facts are identical, and the legal questions the same as raised in Land's case, and there settled adversely to appellant's contention. The objection to certain testimony as being violative of the statute on confessions (Code Cr. Proc. Art. 810) which called for reversal of Glover's case was not raised in the instant one, leaving this in all respects like Land's and demands a similar disposition.
The judgment is accordingly affirmed.
Affirmed.
                          ON REHEARING.                         June 27, 1923.